DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections 
Claims 7 and 12-14 objected because of the following informalities (or vagueness): recitations of said claims cause a grammar error “a quasi-colocation (QCL) information” (Emphasis added). Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 7, the claim recites “a control unit that assumes a quasi-colocation (QCL) information, corresponding to a synchronization signal block, as QCL information corresponding to a control resource set (CORESET)" (Emphasis added). It seems that the underlined QCL information is the same QCL information, so the antecedent basis issue underlined needs to be corrected.
Regarding claims 12-14, said claims similarly recite and need to be corrected.
Regarding claims 8-11 and 15-20, these claims depend from claim 7, thus carry the same indefiniteness issue as discussed above, and therefore are rejected on the same grounds discussed above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7, 9 and 12-14 rejected under 35 U.S.C. 103 as being unpatentable over Nam et al. (US 2019/0260484, “Nam”) and its provisional application, 62/710455 (“455”).
Examiner’s note: in what follows, references are drawn to Nam unless otherwise mentioned.
Nam discloses “Default Radio Link Monitoring Reference Signal (RLM-RS) Determination Procedure in New Radio (NR)” (Title) and comprises the following features:
With respect to independent claims:
Regarding claim 7, a terminal comprising: 
a transmitting unit (See Fig. 4 120 and [0088] “one or more of processors 466, 458, 464, and/or controller/processor 480 of the UE 120 shown in FIG. 4”) that transmits a physical random access channel (PRACH) in a link recovery procedure ([0070] “the determined resources for RLM may include one or more beams measured and reported during a random access procedure through the random access channel (RACH).”, and [0071] “a first set of parameters for RLM, which may include a Radio Link Failure (RLF) process, may be used prior to being configured with resources to monitor for RLM after establishing a radio resource control (RRC) connection with a network.” See [455, 0070 and 0071]); and 
a control unit (See Fig. 4 120 and [0088] “one or more of processors 466, 458, 464, and/or controller/processor 480 of the UE 120 shown in FIG. 4”) that assumes a quasi-colocation (QCL) information, corresponding to a synchronization signal block, as QCL information corresponding to a control resource set (CORESET) ([0075] “a UE may be in an RRC-CONNECTED mode and may also be configured with control resource sets (CORESETs) and search spaces. … RS resources (SSB or CSI-RS) associated with spatial-QCL parameters in the transmission configuration indication (TCI) states of (associated with) configured CORESETs may be used as default RLM-RSs.”, See [455, 0076]).  

Regarding claim 12, it is a radio communication method claim for a terminal corresponding to the method claim 7, and is therefore rejected for the similar reasons set forth in the rejection of claim 7.

Regarding claim 13, a base station comprising: 
a transmitting unit (See Fig. 4 and [0051] “A transmit (TX) multiple-input multiple-output (MIMO) processor 430”) that transmits a synchronization signal block ([0070] “the one or more beams may include one or more beams used during a random access response (RAR) message transmission by a base station (e.g., a gNB).”, and [0074] “the beam (SSB) determined during initial access, which is also used for Msg 2 transmission, may be used as a default RLM-RS.”); and 
a receiving unit (See Fig. 4 and [0089] “means for determining and means for performing may comprise one or more processors, such as the controller/processor 440 of the base station 110”) that receives a physical random access channel (PRACH) in a link recovery procedure ([0070] “the determined resources for RLM may include one or more beams measured and reported during a random access procedure through the random access channel (RACH).”, and [0071] “a first set of parameters for RLM, which may include a Radio Link Failure (RLF) process, may be used prior to being configured with resources to monitor for RLM after establishing a radio resource control (RRC) connection with a network.” See [455, 0070 and 0071]), 
wherein a quasi-colocation (QCL) information corresponding to a control resource set (CORESET) is QCL information corresponding to a synchronization signal block ([0075] “a UE may be in an RRC-CONNECTED mode and may also be configured with control resource sets (CORESETs) and search spaces. The UE may be in this mode and provided with such configuration before being configured with RLM-RSs. In such cases, RS resources (SSB or CSI-RS) associated with spatial-QCL parameters in the transmission configuration indication (TCI) states of (associated with) configured CORESETs may be used as default RLM-RSs.”, See [455, 0076]).  

Regarding claim 14, it is a system claim corresponding to the terminal claim 7 and the base station claim 13, except the limitations “a system” (See Fig. 4) and is therefore rejected for the similar reasons set forth in the rejection of claims 7 and 13. 

With respect to dependent claims:
Regarding claim 9, the terminal according to claim 7, wherein the synchronization signal block corresponds to a PRACH resource used in the transmission of the PRACH ([0070] “the determined resources for RLM may include one or more beams measured and reported during a random access procedure through the random access channel (RACH).”, and [0075] “RS resources (SSB or CSI-RS) associated with spatial-QCL parameters in the transmission configuration indication (TCI) states of (associated with) configured CORESETs may be used as default RLM-RSs.”).  

Claim(s) 8, 11, 15 and 18-19 rejected under 35 U.S.C. 103 as being unpatentable over Nam et al. (US 2019/0260484, “Nam”) and its provisional application, 62/710455 (“455”) in view of Seo et al. (US 2020/0045709, “Seo”).
Examiner’s note: in what follows, references are drawn to Nam unless otherwise mentioned.
Regarding claim 8, it is noted that while disclosing QCL relationship between SSB and CORESET, Nam does not specifically teach about CORESET#0. It, however, had been known in the art before the effective date of the instant application as shown Seo as follows;
the terminal according to claim 7, wherein an index of the CORESET is 0 ([Seo, 0157] “in the case of a CORESET having an index 0 (i.e., CORESET #0), the UE can expect that the QCL-Type D of the CSI-RS in the TCI state indicated by the MAC CE activation command for the CORESET #0 is provided based on the SS/PBCH block (SSB).”).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Nam by using the features of Seo in order to reduce latency and increase reliability in mobile broadband communications such that “a method for receiving a signal in a control resource set (CORESET) of a wireless communication system.” [Seo, 0009]. 

Regarding claim 11, the terminal according to claim 7, wherein, when a contention-based random access procedure is performed, the control unit assumes the QCL information, corresponding to the synchronization signal block, as QCL information corresponding to the CORESET ([Seo, 0142] “in the case of the CORESET #0 and the search space #0, the monitoring occasion of the search space #0 can be determined the SSB index signaled to the UE or selected by the RACH process such as(Contention Based RACH) CBRA/(Contention Free RACH) CFRA. That is, in the case of the CORESET #0 associated with the search space #0, it may be desirable to be in the TCI state in units of SSB may be desirable for the CSI-RS/TRS associated with the SSB to be set to be in the TCI state.”).  
The rational and motivation for adding this teaching of Seo is the same as for claim 8. 

Regarding claim 15, the terminal according to claim 8, wherein the synchronization signal block corresponds to a PRACH resource used in the transmission of the PRACH ([0070] “the determined resources for RLM may include one or more beams measured and reported during a random access procedure through the random access channel (RACH).”, and [0075] “RS resources (SSB or CSI-RS) associated with spatial-QCL parameters in the transmission configuration indication (TCI) states of (associated with) configured CORESETs may be used as default RLM-RSs.”).

Regarding claim 18, the terminal according to claim 8, wherein, when a contention-based random access procedure is performed, the control unit assumes the QCL information, corresponding to the synchronization signal block, as QCL information corresponding to the CORESET ([Seo, 0142] “in the case of the CORESET #0 and the search space #0, the monitoring occasion of the search space #0 can be determined the SSB index signaled to the UE or selected by the RACH process such as(Contention Based RACH) CBRA/(Contention Free RACH) CFRA. That is, in the case of the CORESET #0 associated with the search space #0, it may be desirable to be in the TCI state in units of SSB may be desirable for the CSI-RS/TRS associated with the SSB to be set to be in the TCI state.”).  

Regarding claim 19, the terminal according to claim 9, wherein, when a contention-based random access procedure is performed, the control unit assumes the QCL information, corresponding to the synchronization signal block, as QCL information corresponding to the CORESET ([Seo, 0142] “in the case of the CORESET #0 and the search space #0, the monitoring occasion of the search space #0 can be determined the SSB index signaled to the UE or selected by the RACH process such as(Contention Based RACH) CBRA/(Contention Free RACH) CFRA. That is, in the case of the CORESET #0 associated with the search space #0, it may be desirable to be in the TCI state in units of SSB may be desirable for the CSI-RS/TRS associated with the SSB to be set to be in the TCI state.”).  
The rational and motivation for adding this teaching of Seo is the same as for claim 8.

Claim(s) 10 and 17 rejected under 35 U.S.C. 103 as being unpatentable over Nam et al. (US 2019/0260484, “Nam”) and its provisional application, 62/710455 (“455”) in view of Noh et al. (US 2018/0337757, “Noh”).
Examiner’s note: in what follows, references are drawn to Nam unless otherwise mentioned.
Regarding claim 10, it is noted that while disclosing QCL relationship between SSB and CORESET, Nam does not specifically teach about a TCI not configured in a CORESET. It, however, had been known in the art before the effective date of the instant application as shown Noh as follows;
the terminal according to claim 7, wherein, when a transmission configuration indicator (TCI) state is not configured in the CORESET, the control unit assumes the QCL information, corresponding to the synchronization signal block, as QCL information corresponding to the CORESET ([Noh, 0155] “When the SSB or CORESET is configured to a default-QCL-PDSCH (i.e., configured to QCL default value) through higher layer signaling, it may be configured that a TCI indicator does not exist.”).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Nam by using the features of Noh in order to reduce overheads for more data and faster transmission such that “to provide a method for reducing CSI-RS transmission overhead for efficient beam sweeping of an SSB, a PDCCH, and a CSI-RS.” [Noh, 0011]. 

Regarding claim 17, the terminal according to claim 9, wherein, when a transmission configuration indicator (TCI) state is not configured in the CORESET, the control unit assumes the QCL information, corresponding to the synchronization signal block, as QCL information corresponding to the CORESET ([Noh, 0155] “When the SSB or CORESET is configured to a default-QCL-PDSCH (i.e., configured to QCL default value) through higher layer signaling, it may be configured that a TCI indicator does not exist.”).
The rational and motivation for adding this teaching of Noh is the same as for claim 10. 

Claim(s) 16 rejected under 35 U.S.C. 103 as being unpatentable over Nam et al. (US 2019/0260484, “Nam”) and its provisional application, 62/710455 (“455”) in view of Seo et al. (US 2020/0045709, “Seo”) and further in view of Noh et al. (US 2018/0337757, “Noh”).
Examiner’s note: in what follows, references are drawn to Nam unless otherwise mentioned.
Regarding claim 16, it is noted that while disclosing QCL relationship between SSB and CORESET, Nam does not specifically teach about a TCI not configured in a CORESET. It, however, had been known in the art before the effective date of the instant application as shown Noh as follows;
the terminal according to claim 8, wherein, when a transmission configuration indicator (TCI) state is not configured in the CORESET, the control unit assumes the QCL information, corresponding to the synchronization signal block, as QCL information corresponding to the CORESET ([Noh, 0155] “When the SSB or CORESET is configured to a default-QCL-PDSCH (i.e., configured to QCL default value) through higher layer signaling, it may be configured that a TCI indicator does not exist.”).  
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Nam by using the features of Noh in order to reduce overheads for more data and faster transmission such that “to provide a method for reducing CSI-RS transmission overhead for efficient beam sweeping of an SSB, a PDCCH, and a CSI-RS.” [Noh, 0011].

Claim(s) 20 rejected under 35 U.S.C. 103 as being unpatentable over Nam et al. (US 2019/0260484, “Nam”) and its provisional application, 62/710455 (“455”) in view of Noh et al. (US 2018/0337757, “Noh”) and further in view of Seo et al. (US 2020/0045709, “Seo”).
Examiner’s note: in what follows, references are drawn to Nam unless otherwise mentioned.
Regarding claim 20, it is noted that while disclosing QCL relationship between SSB and CORESET, Nam does not specifically teach about CORESET#0. It, however, had been known in the art before the effective date of the instant application as shown Seo as follows;
the terminal according to claim 10, wherein, when a contention-based random access procedure is performed, the control unit assumes the QCL information, corresponding to the synchronization signal block, as QCL information corresponding to the CORESET ([Seo, 0142] “in the case of the CORESET #0 and the search space #0, the monitoring occasion of the search space #0 can be determined the SSB index signaled to the UE or selected by the RACH process such as(Contention Based RACH) CBRA/(Contention Free RACH) CFRA. That is, in the case of the CORESET #0 associated with the search space #0, it may be desirable to be in the TCI state in units of SSB may be desirable for the CSI-RS/TRS associated with the SSB to be set to be in the TCI state.”).  
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Nam by using the features of Seo in order to reduce latency and increase reliability in mobile broadband communications such that “a method for receiving a signal in a control resource set (CORESET) of a wireless communication system.” [Seo, 0009]. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry H. Kim whose telephone number is 571-272-5009 and email address is harry.kim2@uspto.gov. The examiner can normally be reached on Monday to Friday between 9AM and 6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached at 571-272-3123. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/HARRY H KIM/           Primary Examiner, Art Unit 2411